 290DECISIONSOF NATIONALLABOR,RELATIONS BOARDCavalier Division of Seeburg Corporation and CavalierCorporationandAlliedIndustrialWorkers,AFL-CIO,LocalUnionNo.289.Cases10-CA-8029, 10-CA-8206, and 10-CA-8305July 29, 1971DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn January 22, 1971, Trial Examiner Morton D.Friedman issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner further found that the Respondent had notengaged in certain other unfair labor practices allegedin the complaint and recommended that the com-plaint be dismissed with respect to those allegations.Thereafter, the Respondent filed exceptions and asupporting brief, and a request for oral argument; theCharging Party filed cross-exceptions and a brief insupport thereof and in answer to the Respondent'sbrief. Subsequently, the Respondent filed an answer-ing brief to cross-exceptions of the Charging Party. ,Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, andthe entire record in thesecases, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner,2 as modified herein.31.We agree with the Trial Examiner that theRespondent's refusal to pay its employees accruedvacation pay as required by the contract was violativeof Section 8(a)(3) and (1) of the Act. As found by theTrial Examiner, thiscase isdistinguishable from themere scheduling of vacations in that the contract inthe instant case specifically provided for money to bepaid in lieu of an actual vacation. Accordingly, these1We note thatthe Trial Examinerin one instance misquoted thecontract language"if no vacationisscheduledthat year,"as "if no vacationistakenthatyear"; and erroneously referred toAugustI I as December I Iinhis concludingfindingswithregard to the vacationpay issue, toFebruary 10 as February12 in his concluding findingswith regard to therefusal to furnishinformation, and to 1969 as 1961 in heading "D."2The Respondent excepts to the credibility determinations of the TrialExaminer.After careful reviewof the record,we concludethat theseemployees were lawfully, entitled to the vacationmoney withheld from them by their Employer, solelyon the ground that they were engaged in an economicstrike.With respect to the employer's unlawfulmotive, the Supreme Court has specifically held: (1)Antiunion motivation need not be proved where theconduct is . "inherently destructive" of importantemployee rights; (2),proof of antiunion motivation isnecessary where the discrimination is "comparativelyslight" only" ifthe employer has come forward withevidenceof legitimate and substantial businessjustifications for the conduct."lit L.R.B. v. GreatDane Trailers,388U.S. 26. The Respondent advancedno reason of a business nature to justify withholdingvacation pay during the strike. Respondent simplyrefused to pay its employees the money it owed themuntil the strike had terminated on the ground that itwas under no "legal obligation to finance the strike."Carried further, Respondent's theory would provide itwith a defense for withholding during the strike theemployees' salary checks for past services, for thismoney would, in the same manner, "help finance thestrike." In our opinion, Respondent has misconceivedits legal obligations.While Respondent need not lendor give its employees money to "finance" a strike, itcannot lawfully deprive its employees of a benefit,including vacation pay, which they have earned untilthey terminate their strike. Such strike activity isprotected by Sections 7 and 13 of the Act. Where, ashere, Respondent has come forward with no adequatebusiness justification for its conduct, specific proof ofitsunlawfulmotive, as indicated above, is notrequired.2.We find, in agreement with the Trial Examiner,that the misconduct for which strikers Fletcher,Brewer, and Snyder, as well as Creek and Tarpley,were discharged after the strike, while not to becondoned, was not so egregious as to render themunfit for further employment, and that their dischargeafter the strike was therefore violative of Section8(a)(3) and (1).4 On the other hand we do not agreethat the suspension of Fletcher, Brewer, and Snyderpending investigation of the incident in which theywere involved was unlawful. Although, as the TrialExaminer found, the evidence fails to establish thatthese three strikers were responsible, the death ofemployee Smith at the time of the incident justifiedtheir suspension until an inquiry could be made intothe circumstances.credibility findings are not contrary to the clear preponderance of allrelevant evidence.Accordingly,we find no basis for disturbing thesefindings.StandardDry Wall Products,Inc, 91 NLRB544, enfd.188 F.2d362 (C.A. 3).3The Respondent's request for oral argument is hereby denied, as, inour opinion, the record in this case, including the exceptions and briefs,adequately presents the issues and positions of the parties.4Terry CoachIndustries, Inc.,166 NLRB 560, 563.192 NLRB No. 37 CAVALIERDIV. OF SEEBURG CORP.2913.The Trial Examiner found that Leonard Rollinsactively participated in a,plan sponsored by a "poorpeoples' coalition" to boycott products of the Coca-Cola Bottling Company, the- Respondent's only localcustomer, and that therefore the Respondent's dis-charge of Rollins.was for cause. We do not agree.As the Trial Examiner, found, the record shows thattheUnion''s International specifically- ordered theUnion's officers not to, participate in any boycottactivity, that none of-_them `did, and that the Unionitself was not involved in the-so-called boycott.In all the circumstances, we find that Rollins'conduct in -this respect, while not to be condoned, wasnot so egregious as to render Rollins unfit for furtheremployment, and that Rollins' discharge for thisreason was in violation of Section 8(a)(3) and (1) ofthe Act.5--4.We also agree with the Trial Examiner that theRespondent refused to bargain with the Union at leastsinceDecember 4, 1969, in violation of Section 8(a)(5)and (1) of the Act. Neither the filing of a decertifica-tion petitions nor the fact that a substantial numberof employees elected to work during the strike 7 issufficient to establish-that the Union had, in f act, lostitsmajority.-Moreover, the defense of a good-faithdoubt of the Union's majority is without meritwhere,as here,an employer has engaged in substantial otherunfair labor practices. As set forth above, we havefound, that Respondent violated Section 8(a)(3) and(1) of the Act by withholding,vacation pay from thestriking, employees and further violated that section ofthe Act '6y the discharges of employees Fletcher,Brewer, Synder, Creek, Tarply, and Rollins. Topermit this-, - Respondent to avoid its bargainingobligations by taking advantage of disruptive strikeconditions at a-time when collective bargaining hasbroken down does not, in our opinion, further thestatutory objectives y_ or point the way to soundindustrial relations policy.5.The Trial Examiner found that the strike,economic in- origin, was prolonged and consequentlyconverted- to an unfair labor practice strike by theRespondent's' unlawful refusal to pay accrued vaca-tionpay at ,the time the vacation period was originallyscheduled.We find, however, that the Respondent'swithholding of vacation pay was insufficientin itselfto prolong the strike. Nevertheless, we agree with theTrialExaminer's finding that the Respondent'ssCf.N.L.R-B. v. LocalUnionNo. 1229,InternationalBrotherhood ofElectricalWorkers,A.F.L{ (JeffersonStandard BroadcastingCompany),346US. 464,andPatterson-SargentCompany,115 NLRB 1627,in which thestrikers publicly disparaged their employer's product.6Massey-Ferguson,Inc.,184 NLRB No. 69,and cases cited therein.7Coca ColaBottlingWorks,Inc.,186 NLRBNo. 142.8Member Brown agrees with the Trial Examiner that the strike wasconverted to an unfair labor practicestrike bythe unlawful refusal to payaccrued vacationpay but wouldfind that this refusal occurred on Augustunlawful refusal to bargain in December createdserious impediments to the settlement of the strike.Accordingly, we find that the strike was convertedfrom an economic to an unfair labor practice strike onDecember 4,1969.86.As the strike became an unfair labor practicestrike on December 4,1969, the Respondent's right tomake replacements became vulnerable from -.thatdate. Accordingly, under-well-established Board andcourt precedent, Respondent was obligated to reins-,tate strikers as of February 7, 1970, when the Unionmade an unconditional application for reinstatementon behalf of all strikers, displacing, if necessary, allreplacements hired after December 4, 1969.9Upon the basis of the foregoing findings of fact andthe entire record in this case, we hereby adopt therecommended Remedy and the sConclusions of Lawof the Trial Examiner, except as modified herein.CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law 4:"By discharging employees Fred Fletcher, VernonBrewer,Edward, Snyder, Barbara Tarpley', LoraCreek, and LeonardRollins incontravention of theirrightsunder Section 7, Respondent has violatedSection 8(a)(3) and (1) of the Act." 10ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder, the recommend-ed Order of the Trial Examiner as modified below andhereby orders that the Respondent, Cavalier Divisionof Seeburg Corporation and Cavalier .Corporation, itsofficers,agents,successors,and assigns,shall take theaction set forth in the Trial Examiner's recommendedOrder, as herein modified:1.Modify paragraph 1(b) by eliminating thephrase "by suspending."-2.Modify paragraph 2(b) by including LeonardRollins as a discharged employee entitled to reinstate-ment to the same or to a substantially equivalentposition.3.Modify ;paragraph 2(b) by changing July 21 toDecember 4.4.Substitute the attached notice for the TrialExaminer's notice.11, 1969, when the employeesactually requested and were refused theirvacation pay instead of July 29,1969, asset out by the TrialExaminer.However,in the absence of agreement to the dateof August II by any of.his colleagues,MemberBrown certainly agrees with Member Fanning thatconversion occurredat leastby the laterdate,December 4, 1969.9Pecheur Lozenge Co.,, Inc.,98 NLRB496, enfd.as modified209,F.2d393 (CA. 2), cert. denied 347 U.S. 953.10The number "(5)" should be deleted from Conclusion of Law 9. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDCHAIRMAN MILLER, dissenting in part:I agree that the Respondent violated the Act bydischarging strikers. Fletcher, Brewer, Snyder, Creek,Tarpley, and Rollins after the strike. However, I wouldnot find the Respondent's deferral of vacation payuntilOctober 30, 1969, unlawful. There is nocontention, and no evidence, that the Respondent wasdiscriminatorily motivated in rescheduling vacationsfor all its employees because, of-the strike-conduct -which the - Board - has held is not 'inherentlydiscriminatory.ll I do not believe the comments of theRespondent's representatives in denying the Union'srequests for immediate vacation pay, to the effect thatitwas under no. legal obligation to help finance thestrike and would not pay until'the"strike was over,reveal a motive to punish employees for striking or tobreak the strike. On the contrary, the-Respondent wasunder no obligation,,, based on the contract as I read it,to pay vacation pay until it was no longer likely thatvacations could ' be' scheduled within the periodcontemplated by_ the contract.When that periodpassed; payment was made.Iwould. also find no 8(a)(5) violation in theRespondent's withdrawal of recognition of the Unionon December 4, 1969,' and its failure' to- furnishinformation requested by the Union on, February 7,1970. The record facts show that onecember 4,1969, a decertification petition was pending; the strikehad continued for more than 4 months; the Respon-dent had been hiring permanent replacements for thestrikers since the end of October; and 357 employeeswere working and only 307 were on the picket line. Inthe"absence of any prior unfair labor practices, Iwould find that" a" real question of 'representationexistedin the bargaining unit on December 4.Accordingly, the Respondent was under no obligationto bargain with the Union or furnish information untilthat question was resolved.12'Finally, I would find no unreasonable delay in theRespondent's failure to reemploy all' of the strikersbeforeMarch 2, 1970, and no impropriety' in" theRespondent's request for a list of strikers available forreinstatement.As in my view the' Respondent hadcommitted no unfair labor practices prior to theUnion's request for reinstatement of the strikers, theyremained economic strikers throughout the 'strike.Accordingly, prior to reinstating them, Respondentwas entitled to determine ' whether they had in, themeantime obtained regular and substantially' equiva-lent employment ,elsewhere and did not desirereinstatement;whether they had been permanentlyreplaced;whether,' 'even though replaced, vacancieshad occurred thereafter`.towhich they were entitled;and whether misconduct which occurred during thestrike barred their reinstatement.13Moreover, in its letter to the Union, Respondentexplained its need for the requested information, andthe circumstances indicate thatsuch a listwouldhavetended to expedite, rather thandelay, reinstatementof strikers entitled thereto. In -addition, the recordshows that the Respondentmadea followup effort ofits own to obtain this informationfrom the strikersthemselves.By -letters dated February 18, 1970,Respondent requested strikers from whom it hadheard nothing to report within 5 days, eitherin personor by letter, whether they desired - reinstatement.Although some of these strikers did not reply,` othersindicated their willingness to return to work and someof them were reinstated, while others declined joboffers.14Therefore, in my view, the majority's conclusionthatRespondent's failure to reemploy,all "strikersbefore March 2, 1970, was violativeof Section 8(a)(3)and (1) of the Act is not warranted.1511Texaco, Inc.,179 NLRB No. 152. Cf.N.L.&B. v. Great Dane Trailers,Inc.,388 U.S. 26.`12 See my dissenting opinion inCocaColaBottlingWorks,Inc.,186NLRB No. 142.13;LaidlawCorp. v.N.LRB.,414 F.2d 99(C.A, 7), cert. denied 397 U.S.920.14Respondent presented in evidence, personnel records showing datasuch as,dates of-recall of individual strikers,acceptance or refusal ofreinstatementoffer,or failure to report.15 See my dissenting opinion in CocaCola, supraAPPENDIXNOTICE TOEMPLOYEES'POSTEDBY " ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of, the UnitedStatesGovernmentWE WILL NOT refuse to pay vacation pay whendue because our employees are on strike. "WE WILL NOT discharge any of our employeesbecause they engage in a lawful strike.W,E WILLNOT refuse to bargain with or giverelevant information to Allied Industrial Workers,AFL-CIO, Local Union No. 289.,WE' WILL NOTrefuse to reinstateany ,'of ouremployees who were on strike as of February .7,1970, who are entitled to reinstatement, and notpermanently replaced before December 4,1969.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees ; in theexerciseof their,right to form;.join,or assist, or berepresentedby,AlliedIndustrialWorkers,AFL-CIO, Local Union No. 289, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, or-engage inother concerted' activities for, "the purpose, ofcollectivebargaining or other mutual aid - orprotection or to,refrain from any and - all suchactivities.WE WILL, upon request, bargain collectivelywith Allied Industrial Workers, AFL-CIO, Local CAVALIER DIV. OFSEEBURG CORP.Union No. 289, as the exclusive bargainingrepresentative of our employees in the unit foundappropriate with respect to rates of pay, wages,hours of employment, and other terms andconditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement:All production and-maintenance employeesof our Chattanooga, Tennessee, plant, in-,cluding group leaders, but excluding officeclerical, plant'clerical employees, watchmen,guards, laboratory technicians, engineers,draftsmen, research development employees,assistantforeman, working, foremen, and allother supervisors as ,defined in -the Actconstitute a unit appropriate for the purposesof collective bargaining within the meaningof Section 9(b) of the Act.WE WILL offer to-Fred Fletcher, Vernon Brewer,Edward Snyder, Barbara Tarpley, Leonard Rol-lins,and Lora S. Creek immediate and fullreinstatementto their former jobs or, if those jobsno longer"exist,to substantially equivalent posi-tions,,without prejudice to their seniority or otherrights and privileges, and we will make each wholefor any loss of earnings that, each may- havesufferedas a resultof our discrimination againsthim.WE WILL also offer to all of our employees whowere on strike up to February 7, 1970, and whowere entitled to reinstatement pursuant to therequest for the same made by Allied IndustrialWorkers, AFL-CIO, Local Union, No. 289, whowere not permanently replaced before December4, 1969, and who have not been reinstated to theirformer or equivalent positions reinstatement totheir former or equivalent positions.WE WILL also pay them backpay for any loss ofearningswhich they may have suffered as a resultof our not reinstating them within 5 days of theirunconditional request for reinstatement or if theyhave been reinstated but not to the same orequivalent positions which they held before thestrike.All our employees are free to become or remain, orrefrain from becoming or remaining, members ofAllied IndustrialWorkers, AFL-CIO, Local UnionNo. 289, or any other labor organization.CAVALIER DIVISION OFSEEBURGCORPORATIONAND CAVALIERCORPORATION(Employer)293Dated -By(Representative)(Title)We will notify immediately the above-namedindividuals, if presentlyserving intheArmedForces of the United States, of the right to fullreinstatement, upon application after dischargefrom the Armed Forces, in accordance with, theSelective Service Act and the Universal MilitaryTraining and Service Act.This, is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered;defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Peachtree Building, Room 701, 730 PeachtreeStreet,N.E.,Atlanta,Georgia 30308, Telephone404-526-5760.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEMORTON D. FRIEDMAN, Trial Examiner: Upona chargefiled in Case 10-CA-8029 on November 6, 1969, and acharge, amended charge,and second'-amended charge inCase 10-CA-8206, filed on March 4,3 1, and July227, 1970,respectively, and a charge filed in ' Case ' 10-CA-8305 onApril 28, 1970, by Allied Industrial- Workers, AFL-CIO,Local Union No. 289, herein called the Union, the RegionalDirector for Region 10°of the National LaborRelationsBoard,herein called the Board,issued anOrder ofConsolidation and Complaint on July 30,1970, againstCavalier Division of Seeburg Corporation, which .division,togetherwithCavalierCorpdration,lisherein calledjointly the Respondent,'alleging'violatioiis ofSection; 8(a)(1), (3) and (5) of the National Labor Relations Act,', asamended (29 U.S.G. Sec.151,et seq.), herein called the Act.,In its'duly filed answer to the complaint, the Respondent,while admittingcertain allegationsof the complaint, deniedthe commissionof any unfair labor practices.Pursuantto notice,hearing in,this casewas held beforeriteon variousdates` betweenSeptember9, 1970, and'September 18, 1970. All partieswere representedand wereafforded full opportunity to be heard, to introduce relevantevidence,2 to present oral argument, and to file briefs. Oralargumentwas waived.Briefs werefiled by counsel for theGeneral Counsel, the Charging Party, and the Respondent.IBy stipulation at the hearing herein,Cavalier Corporationwas addedas a party Respondent. As of December 31, 1969,Cavalier-Division ofSeeburg Corporation ceased to exist andCavalier Corporation,which hadpreviously been a sales branch,assumed,the operations_and obligations. Ineffect, they are one and the same entity and they are treated herein as asingle Respondent.There isno issue raised as to successorship.2Following the close of the hearing,Respondent moved to admit inevidence decisions of the Tennessee Department of Employment Security,(Continued) 294DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon consideration of the entire record, including thebriefs of the parties, and upon my observation of thewitnessesas they appeared before me, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent, a Delaware corporation, has its principaloffice' and place of business located at Chattanooga,Tennessee, where it is engaged in the manufacture and saleof soft drink vending machines. During the 12-monthperiod immediately preceding the issuance of the complaintherein,a representative period, Respondent sold andshipped goods of a value in .excess of $50,000 directly tocustomerslocated, outside the State of r Tennessee. It isadmitted, and I find, that the Respondent is an employerengaged incommerce within the meaning of Section 2(6)and (7) of the Act.II.' THE LABORORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labororganizationwithin the meaning of Section 2(5) of the Act.III. THEUNFAIR LABOR PRACTICESA.Introduction-IssuesAs hereinafter related in greater detail, Respondent andthe Union had a bargaining relationship since the Unionwas originally certified in 1955. The Union was certified`again in 1962. A series ofsuccessivelabor agreements wereentered into, the most recent of "which expired on July 13,1969. Following the expiration of this contract and a series,ofunfruitful bargaining,sessions,, ;theunion membershipvoted to strike, which'strike commenced on July 21, ,1969.Thereafter, the Respondent's supervisory hierarchy andmanagementrepresentatives appeared, at .or near the unionestablished _ picket line, with cameras; the Respondentpostponed the payment of vacation.pay'allegedly accruedunder the recently expired contract; the car of a nonstrikingemployee was followed by a car of a striking employee andthe nonstriker died. Later there were a series of incident's onthe picket line, some of which ,were violent in nature., InDecember 1969 a' decertification petition was filed andthereafter, alleging a ` belief that a question concerningrepresentation existed, the Respondent refused to furtherbargain with the Union or give the Union requestedinformation.'The strike was-finally ended onFebruary 7, 1970, and,upon the Union's request, the Respondent permitted someemployees to 'return but rejected others and, indeed,discharged' nine' who allegedly committed acts during thestrikewhich the Respondent believed disqualified themfrom reinstatement.The General Counsel's complaintalleges,in substance,that the Respondent's use of cameras constituted unlawfulimpression' of 'surveillance of union activities; that thewithholding of vacation,pay constituted unlawfuldiscrimi-Board of Review finding threeof the dischargedemployeesweredischargedfor grossmisconduct.Over General Counsel's objections, themotion is granted and the documentsare receivedas Resp.Exh. 25(a), (b),and (c)on theground that they are relevant for whatever probative valuenation against the striking employees; that Respondent'srefusal to -bargain with, the Union after, the representationpetitionwas filed and 'Respondent's refusal to give ,theUnion requested, informationwas unlawful; that Respon-dent has unlawfully discharged and refused reinstatementto nine named employees and has failed to promptly andproperly reinstate other employees upon their uncondition-al application.The Respondent's duly filed answer, denies most of theforegoing, allegations and, in- the case of the specific nineemployees who were ultimately discharged,alleges thatsuch discharges were for cause arising out of.-unprotectedconduct of the employees during thestrike.Moreover, as tothe refusal'to bargain allegations, Respondent denies theUnion's majority status,and also allegesa good-faith doubtas to the Union'smajority.Thus the issues framed by thepleadings and contentionsof the parties are:1.Whether the Respondent unlawfully created theimpression of surveillance of its striking employees' unionactivities by displaying and appearing: to use cameras tophotograph picketing employees.2.Whether Respondent discriminatorily refused to payits striking employees', accrued vacation pay.3.If the answer to either or both of the foregoing issuesis in, the affirmative, whether the strike of the Respondent'semployees was converted from' an economic' to' an' unfairlabor practice strike:"4.Whether the Respondent discriminatorily suspended-'three striking employees.5.Whether the Respondent discriminatorily laterdischarged these three employees and six other employeesas well.6.Whether the Unionat all timesmaterial was and isthe exclusivemajority . representa five of Respondent'semployees.7.If the answer to issue six is in the affirmative, whetherRespondent refused on certain dates 'and thereafter tobargain collectively with the Union and furnish it certainnecessary information.,8.Whether when the strike was over the Union made aproper unconditional offer to return to work on behalf of itsstriking members and whether the Respondent reasonably,promptly, and' unconditionally, responded to,this offer byreinstating the striking employees to their former orequivalent positions.B.The Camera Incidents1.The eventsAs noted above, the most recent bargaining agreementbetweenthe"Respondent andthe Union expired on July 19,1969.On that day, because the parties had been unable toreach agreement on a new contract, the union membershipvoted to strike. On the same day, the Respondent rented astillcamera and a -movie camera. On July 21, the Unioncommenced around-the-clock picketing of the Respon-dent's plant. From the first day that the pickets appeared,theymay have on the legality of the discharges. SeeNewportWindowCleaning Co, Inc.,170 NLRB No. 131, fn. 6 CAVALIERDIV. OF SEEBURG CORP.various officials of the Respondent appeared at or near thepicket -line with the cameras, and they continued to soappear with the cameras during the entire period of thestrike which lasted until February 7, 1970.According to Robert L. Nisewonger, vice president incharge of manufacturing for the Respondent, and JackHenry, the Respondent's personnel manager, they weregiven instructions by the Respondent's president, WilliamRaoul, that the cameras, were to be used only for thepurpose, of photographing illegal activity on the picket linesuch as mass picketing or violence. And, according to thesetwowitnessesand to John True, the Respondent'spresident, the only times that the cameras were actually putinto use were at times when unlawful activity did, in fact,occur at the picket line. Thus, Nisewonger testified that onthemorning of November 3, 1969, as the workingemployees came into -the,,plant there were rocks and firebombs thrown and Nisewonger tried the best he could totake pictures of'what was happening on the movie camera.He also took a picture with, the same camera of one of thestrikers,Arthur Colen, hitting one of the nonstrikers in theface.He could not identify the date that he took the latterpicture. Other than those two times he never took a pictureof anybody on the picket line nor did he ever point or directthe camera toward anybody on the picket line.Henry, personnel manager,' testified that he used thecamera at one time to take a picture of Union PresidentFletcher's car following the car of George Carlton Smith,who later died of a heart attack. Henry also took pictures ofa large quantity of nails thrown in the driveway at the mainentrance to the plant. Then, during October 1969, Henrynoticed that Fred Fletcher was using a camera at the plantentrance taking ' pictures, and pointing the camera atworkers entering and leaving the plant. The attorneys forthe Resondent told Henry- that he should take pictures ofFletcher' using his camera.Henry emphatically testifiedthat other than those pictures he took none whatsoever.Nor did he ever on any occasion put a camera in such aposition that one could reasonably believe that he wastaking pictures.President True testified that the only time he took apicture of anyone during the strike was during the riotousmorning, of November 3, NO. On that morning he took apicture of a man by the name of Cooper throwing a rock, Atno othei time -did he point the camera toward anyone onthe picket -line.'-In substance, the General Counsel's witness testified tothe use of -cameras by the various Respondent officialssomewhat as follows. Fletcher testified, that on September23 he saw Henry using a, camera. But, as shown above, thiswas the time - that , Fletcher followed the car of GeorgeCarlton Smith. The details of this incident are hereinafterset forth in greater detail. Fletcher further testified that henever saw President True ' with a camera; that he sawNisewonger -with one but did not testify that he sawNisewonger use 'one;, and that he observed Henryappealing to take pictures during the month of October"whenever they started hiring new employees and anybodymade a motion or stopped a car to talk to some of the3Sinceher testimony'is completely unsupported in any other respect, Ifind that Tarpley's description of theindiscriminate use ofcameras is' not295nonstriking employees going in!, Employees Snyder,Rollins, and Green testified only that -they saw Henry,Nisewonger, and Musselwhite with cameras. EmployeeBrewer testified only that he saw-Henry and Nisewongerwith cameras and saw them -both pointing cameras at thecar in which Brewer, Fletcher, and Snyder were riding onSeptember 23, again the episode of following-the Smith car.Employee Barbara Tarpley testified that she-saw Nisewon-ger,Henry, and Musselwhitewith cameras-and saw them atunspecified times taking pictures at, the point 'whereautomobiles came downto turn into the plant and when thepickets would stop and ask people.not to cross the picketline.3It should be noted that the picture -taking of employeescrossing the picket line to go to work during the month ofOctober, 1969 by Fred Fletcher, president of the Union,was the subject of an unfair labor practice case against theUnion in Case No. 10-CB-1851 in which 'case the TrialExaminer and the Board found that-the picture taking,byFletcher was coercive and in violation of Section 8(b)(l)(A)of the Act.Ifind and conclude that the times at which theRespondent's officials actually used the cameras to takepictures ` of picket line activities were confined to thoseinstances where -there was either violence, or a threat of thesame on the picket line, or some incident which in itselfconstituted unprotected- activity. Thus, Nisewonger tookpictures of striker Arthur Colen hitting a nonstriker in theface.Henry, on the other hand, used the camera only threetimes, during the September 23 car following' episode, at thetime nails were thrown in the -road at the main plantentrance and during the times that Fred Fletcher tookpictures in October' of employees coming to and from work.As noted above, these events, with the exception of the carfollowing, were those for which the Union was found guiltyof violations of the Act. Moreover, the testimony of Tarpleyand Fletcher, regarding the October instances of Henry'spicture taking, referred to that time when Henry tookpictures of Fletcher taking pictures of the, employeesentering and leaving the plant. Thus, I conclude that at anytime the cameras of the Respondent's officials were usedwere at times when other than ordinary lawful picketingwas taking place.2.Conclusionsas to the use of the camerasIt is established by the record that the Respondent'sofficers and agents, namely, Henry, Nisewonger, True, andMusselwhite appeared at or .near the picket line withcameras from virtually the first day of the strike throughvirtually the entire period that the picket line appeared atthe Respondent's premises. And, as related above, attimesthe-cameras were used to actually photograph and to recordincidents that occurred on the picket line. The, GeneralCounsel contends that this displaying and appearing to usecameras as noted above created the impression ofsurveillance of employees' union activities. Counsel for theGeneral Counsel also argues that it is apparent from acursory view of the evidence that Respondent had nocredible. 296DECISIONSOF NATIONALLABOR RELATIONS BOARD"reasonable.basis for anticipating violence" in the instantcaseand submits that the appearance of the cameras- andthe use thereof was an attempt to coerce striking employeesby creating the impression of permanently recording forfuture reference,acts antithetical to the Respondent'sinterests;that is,engagingin the. protected,, concertedactivity - of; striking and picketing. The Respondent, on theother, hand, argues that the use of the cameras was limitedto thosetimes whenits purposewas to secureevidence ofunlawful strike- activity. There is actually an indication inthe record that, the pictures taken were used to support astatecourt injunction, especially after the violence ofNovember 3, 1969, when rocks and fire bombs werethrown. While it is true that from the very beginning of thepicketingactivity -therewas - no reason to anticipateviolence,-nevertheless theRespondent's precautionarymeasures; proved to be necessary with the development ofthe incidents as the picketing progressed and as the strikebecame prolonged. As found above, the actual picturetaking was confined to those timeswhen incidents occurredwhich could have developed into violence or which, did,indeed, develop into violence. Thus, the taking of thepicture on September 23 of the far following incident inwhich Fletcher and others followed the car of Smith, anonstrikingemployer, was the recording of an incidentwhich could have developed into a serious one of unlawfulstrike activity. Certainly, it cannot be contended that thetaking_of ,a picture bythe Respondent of nails strewn in thedriveway of ,the- plant, entrance was an unnecessary actperformed for the purpose, of coercing striking employees.Nor can any innocent connotation be applied,to the riotingon November 23 when the fire bombs and rocks werethrown at the plant entrance. Additionally,,the activity ofFletcher taking pictures of persons entering and leaving theplant which was found to have been an unlawful act by theBoardcould not be ,construed as protected picket lineactivity.In sum then, I find and conclude that the purpose of thepicture taking was to, secure evidence of unlawful strikeactivity and that thereis no basisin the record for finding,that,the use of the cameras was an attempt to coercestriking employees by. creating the impression of recallingfor futurereferencethe acts of the picketing employees forthe purposes of future reprisal. And the fact that theRespondent'sofficersand agentsappeared at or near thepicket line with cameras at other times did not constitutesuch surveillance. The Respondent under the circumstancescould reasonably anticipate that such cameras would beused' to gather 'necessary documentation for lawfulpurposes. Accordingly, I finally conclude that the Respon-dent did'not coerce its employees and did not create theimpressionof surveillance in such a manner as to constitutecoercion,interference,and restraint in violation'of Section8(a)(1) of the Act. Therefore, I shall order dismissed thatallegation of the complaint which alleges such violations.C.The Withholding of Vacation Pay by theRespondent1.BackgroundandeventsAll of the successive contracts between the Respondentand the Unionfrom the contract dated March 20,1960, tothe most recently expired contract contain the followingclauses with regard to vacations:ARTICLE 9. PAID VACATIONSArticle 9,Section 1.An employee`will be entitled to -1week of vacation pay each yearupon completion of 1year of continuous service and 2 weeks of vacation payeach year upon completion of 5 years -of continuousservice,provided he has worked 1040- hours in thetwelve-month period-prior to the vacation date and is inthe Company's employ at the time the vacation,periodbegins.A first-year employee will receive his vacation payupon completion of his 12 months of continuousserviceor at the vacation period, whichever comes last, Hisvacation pay thereafter will be issued to him at the timehis vacation is taken,or on the first pay period in`:luly ifno vacation is scheduled for that year.*****Article A Section 3. The vacation period will be set bythe Company to fall between June .15th and September 1st.Unless business reasons dictate, a specific period thepreference of the employees will be followed inchoosing the vacation dates.The vacations were given and the vacation pay was paidto the employees during,all of the period from 1960 through1968 with the exception of the year 1962 when a 5-weekstrike occurred. At that time the vacation pay and thevacations were delayed until the end of the strike.On' May 1,; 1969, the Respondent posted a notice to theeffect that the vacation for the year 1969 would be taken byall employees during the first 2 full weeks, in the month ofAugust that year.During the same period of time that these successivecontracts had been in effect, changes were made in thecorporate structure' of the Respondent which had, as eventsdeveloped, a profound effect on the financial condition oftheRespondent. The Respondent was an - independentCompany until December 1963 when the assets were sold tothe Seeburg Corporation of Chicago. ` Until the fall of '1968,the Respondent had no great financial, problems. Duringthose years the Respondent was in a pooled bankingarrangement with Seeburg. All of the collections from theRespondent's customers in Chattanooga were deposited inthe- local bank and then transferred to Seefiurg',s bank, inChicago. The Respondent was then obliged' to call theSeeburg Corporation to notify it"what` bills were payableand then the ^ funds would be released from Seeburg to paythese bills. In this manner the Respondent was 'completelydependent- on Seeburg's banking: As long as Seeburg wa sindependent the two companies got along fairly well.However, in the fall of 1968 a west" coast conglomeratenamed'Co'mmonwealth United Corporation bought 96percent of 'Seeburg's stock. Soon after that it -Becameevident that the financial situation of Seeburg wasdeteriorating. Thi's became apparent as early as December1968.The normal lending institutions - who financedSeeburg's operations withdrew their ^ line of credit. The CAVALIERDIV. OF SEEBURG CORP.297details areunimportant but it was definite that Seeburg wasleftwith no commercial bank credit whatsoever. Further-more,other long-term creditors of Seeburg were closing inand demanding payment of debts. Beginning in December1968 and periodically thereafter Seeberg would call and askthe Respondent to pull down its bank balance at the localbanks to help Seeburg over some temporary obstacle andSeeburg promised to replace the money of the Respondent.But Seeburg. never did. In the spring of 1969 the crisisbecame worse. Other Seeburg divisionsbeganrequestingthe Respondent for money to pay the other divisions' bills.Finally in May 1969 the top management at Seeburg askedRespondent to postpone paying any suppliers for 30 days.Thus it was that in the spring of 1969, at or about the timethat the, contract between the parties was about to expireandnegotiations for a, new contract were about tocommence, The Respondent was financially in difficulty.4According to Raoul, , he informed the negotiatingcommittee representing the Union of these matters at thevariousmeetingsthatwere held prior to the strike.According to Fletcher, the union president, there wereapproximately 10,such meetings. It is apparent that thereason thatthe,Respondent and the Union could not cometo agreementon a-new contract was that the Respondent onthe one handwas, having a difficult time financially and theemployees represented by the Union on the other handwere having a difficult time by reason of the fact that 1969was an inflation year.As outlined above, the Respondent, as in prior years,posted a notice on May 1 stating that the vacation for theemployees would take place the first 2 full weeks of Augustthat year. However, the strike which began on July 21 wasan intervening event which changed the course of the plansfor the vacation. By letter to the Union dated July 28, 1969,Respondent President John True notified Union Repre-sentativeWilliam Smith to,the effect that because ofintervening events over which the Respondent had nocontrol it was necessary for the Respondent to reschedulethe vacations to a later date. The letter stated that theUnion would be notified when the Respondentcame to adecision on a new vacation schedule.At the next bargaining session of the parties which tookplace probably on July31,1969, the matter of the vacationswas discussed. Toward the end of that bargainingsessionWilliam Smith, the union representative, asked theRespondent to pay the vacation pay. Counsel for theRespondent, in the absence of Raoul, stated that the letterspoke for itself and that no vacation could be rescheduleduntil after the strike, Then Smithasked about vacation pay.Hutcheson, counsel for the Respondent, replied that thatwould have to be decided later on.The next bargainingsession washeld on August 5, 1969.Smith, the usual union representative, was absent and in hisplace was D'Ambrosio, another Internationalrepresenta-tive.D'Ambrosio stated that Respondent had an obligationto pay the employees for their vacation and Hutcheson4All of the foregoing from the credited,uncontroverted testimony ofRaoul,the chairman of the Respondent's board of directors.5 From the-credited testimony of True and Henry as supported by astipulation received as to what Hutcheson would have testified to had hetestified.Although Smith,Fletcher,and Brewer testified that Hutchesonstated that the Company would not underwrite the strike in payingdenied that this was so. D'Ambrosio then insisted that theCompany had a legal duty to give the employees theirvacation pay and in response Hutcheson stated "TheCompany is not legally obligated to subsidize the strike." 5In the meantime, as a result of the July 31 refusal to payvacation pay, the employees who were on strike held ameeting on August 2. At that meeting Fletcher, as presidentof the Union, told the employees of the refusal of theCompany to pay vacation pay. According to-Fletcher, thisaroused a great deal of anger among the employees presentandmany of them stated their desire to take theRespondent to court over the matter.In connection with the foregoing, it should be noted thatat no time during any of the bargaining sessions wherevacation pay was discussed did any representative of theRespondent state that the Respondent was unable to orcould not financially afford to pay the vacation pay.On about August 11, 1969, Fletcher and -9 or 10 otheremployees visited the Respondent's premises to ask fortheir vacation pay. They spoke to Personnel ManagerHenry and to President True. Fletcher asked True if thelatterwas,going to pay the vacation pay. True answeredthat he thought the letter, he had sent explained the wholematter.When Fletcher pressed the matter-further and saidthat the Company was then not'going to pay the vacationpay True answered, "No, we are not going to pay thevacation pay until the strike is over." 6-Thus matters stood, the strike continuing and otheroccurrences taking place as the strike wore-on. However, onOctober 30, 1969, True sent a letter to the employeesenclosing their vacation pay. In this letter,-True told eachemployee that though the Respondent ,had -hoped toschedule vacations during- the warmseasonthis was nowimpossible and that the time of the year had arrived whenmost of the employees would find it difficult or impossibleto actually take a vacation. For this reason the Respondenthad decided to pay all employees the vacation-pay. Eachperson had a check enclosed with the letter.-At the hearing herein Raoul sought to explain the 'reasonwhy the vacation pay was not paid at the time in Augustwhen the vacations of the employees would normally haveoccurred had it not been for the strike.-He explained, insubstance, that there were -two problems. The first was theRespondent always had strong feelings that -vacationsshould be taken whenever possible but that they had noknowledge at the time of when .the strike might end, that itwas, the wish of the Respondent to have, a vacation period ifpossible when the strike did end. Secondly, he -explainedthat he had the further problem of Seeburg's cash situation.He went on to explain the seriousness of thatsituation asoutlined heretofore.Raoul said that for that reason heconsulted his counsel who gavehim legal-advice but left thedecision up to him. He said a decision was made because hetried to do as nearly as possible what would have beenrequired under the most recently expired contract. Raoulfurther stated that with respect to the scheduling ofvacation pay, I findthat the recollectionof theRespondent's witnesses wasmore accuratein thisrespect and that Hutchesonmade his statement to theeffect that the Companywas under no legal obligation to subsidize thestrikeonly at the August5 meeting.6 From the creditedtestimony of Fletcher which went undenied in thetestimony of Henry and True. 298DECISIONS OF NATIONALLABOR RELATIONS BOARDvacationsthe contract contains the requirement that theRespondent is- to pay each employee when the employeetakeshis vacation and that the vacation pay does notaccrue until the vacation, is taken, In this manner, Raoulsought evidently to explain that the reason the vacation paywas not paid was that the taking of vacations wasimpossible and that therefore vacation pay did not accrue,2.. Concluding findings, with, regard to thevacation pay issueThe General Counsel and the Union contend that thevacation pay, was not given as scheduled as a reprisalagainst thestriking employees and that the payment wasdeferred in order to force the employees to abandon thestrike, and to return to.work. They argue that this is clearlydiscriminatory and, therefore, in violation of the Act. TheRespondent would seem to be contending that therewas nodiscriminatory -motivation on its part; that-the deferral ofthe payments, of vacation pay was prompted solely on thebasisof legal consideration; namely,, that the Respondent'was faced with a financial crisis and the vacation pay wasnot due and payable until the vacations were taken and thatthis became impossible- because of the intervening strike.Moreover, : the Respondent also infers that no employeeswere givenvacation pay;" strikers as well as the nonstrikerswere not paid, and therefore the strikers .were not beingtreated in a discriminatorymanner.With regard to the Respondent's contention that thevacation -pay was due and payable only when vacations-were taken; and not, until then, an examination of therecently expired bargaining agreement reveals that vacationpay is due, and payable when vacations are taken, "or onthe first, pay period in July if no vacation is taken thatyear." I conclude that under the quoted provision, since novacation was taken vacation pay automatically became due,and payable.But regardless of the contract provisions for the paymentof vacation pay, if the failure to"pay was- based not on thetechnical application of the cited contract clause butbecause of, discriminatoryreasons, the technical defense isof'no avail., Therefore, the various statements of Respon-dent's officialsand representatives must be considered.In.evaluating the testimony in the most favorable light to'theRespondent; there is no question that Re'spondent'scounsel and, representative told the union representative at-the August 5,bargaining meeting that the Respondent wasunder no legal obligation to finance the strike by paymentof, vacation pay.7 -Additionally, Respondent's' PresidentTrue told a group of employees on December I 1 that thepayment of vacation pay would not be made until the strikewas over, thereby, making payment of - vacation paycontingent-on the employees ending the strike. I note alsothat at the beginning of the two bargainingsessions, July 31and August 5, at which the matter,of vacation pay wasdiscussed, the Respondent's representatives did not in any7There-would seem to be no discernible difference in the impact of thestatement as given by various General Counsel witnesses to the effect thatHutcheson said the-Respondent would not pay the vacation pay and helpfinance the strike or whether he said,as Respondent's witnesses testified,that the Respondent wasunder no legal obligationto help finance the strike.8 SeeFrick Company,161 NLRB 1089,1108.'way claim that the Respondent was unable -to meet" thefinancialburden.Finally, the' Respondent's- ultimatepayment - on October 30, 1969, of the ' vacation, pay wouldseem to indicate the Respondent did, indeed; believe thepayment had accrued and, was payable although theRespondent did not assign' this as the reason for finallymaking the payment.,-I therefore conclude from the recordas itpertains to thevacation pay problem that the refusal to pay the vacationpay was discriminatorily motivated. In so-concluding Irelyespecially on the statement of President `True in which thepayment of vacation pay was conditioned on- cessation ofthe strike8 and the statement of Respondent's representa-tive to the effect that 'Respondent was under no legalobligation to help finance-the strike. I have considered thefact that the. payment was-ultimately made in October 1969months before the strike ended.' However, this "does notmodify or eliminate the original, motivation but ratherindicatesa tardy recognition of Respondent's' legalobligation.Ihave also been cognizant of and have weighed thesignificance of theGreat Dane Trailercases and the fact-that the Respondent here did not pay vacation pay to anyemployees even those who evidently did-not join the-strike.However, I find the present situation-somewhatanalogousto those, in which the Board has found"that employersdiscriminatorily discharged nonunion junior employees inorder to reach for discharge senior union supportingemployees.- In those cases the Board has held that the merefact that the nonunion employees were discharged did notlessen the discriminatory motivation.10 In thetinstant casethe mere fact that the working-employees were not paid did'not,lessen the discriminatory motivation: -Accordingly, I - find and,- conclude that ! Respondent's,refusal to pay the accrued vacation pay at the ' timeoriginally scheduled was capable of discouraging member-ship in the Union and was `therefore violative of `Section8(a)(3)-and (1) of the Act.'D.Development After September 1961The strike, as noted above, continued until February 7,1970,when Fletcher, the ,union president, notified theRespondent by letter that the strike was °,terminated and-requested reinstatement on behalf of all striking employees.Between the time of the Respondent's refusal to payvacation pay and the end of the strike, a number of eventsoccurredwhich affected the relationship between theRespondent, the Union and the striking employees.1.The `September 23 incident and its aftermathDuring the weeks' before September 23, 1969, employeesGeorge Carlton Smith,' Leonard A. Ford,,Wayne Barger,,and Orville H. Tate, all union members who had supported`the strike, returned to work at the Respondent's plant. They,formed a car pool for the purpose of transportation to and9 N .L.R.B. v. Great Dane Trailers,Inc.,388 U.S. 26.10Cf.Wonder State Manufacturing Companyv.N.LR.B,'331 F.2d 737,738 (C.A.6);MajesticMolded Products,Inc. v.7l.LRB.,330 F.2d 603, 606(C.A.2);Willard'sShop-RiteCaskois,Inc.,132NLRB 1146, 1149;Englewood Lumber Co,130 NLRB 394, 395. CAVALIERDIV. OF SEEBURG CORP.from work. On the afternoon of September 23, as they wereleaving the plant in Smith's car with Smith driving, theywere followed in a car driven by Union President Fletcherwith picketing employees Vernon Brewer, a member of theUnion's bargaining committee, and Edward Snyder. TheFletcher car followed the Smith car through various streetsand avenuesof Chattanooga until the Smith car stopped infront of a church opposite the home of employee Barger.Smith pulled into the driveway of the church parking lotand stopped. Fletcher was blocking traffic, so he too pulledinto the parking lot and turned his car around to face theSmith 'car approximately 30 to 40 feet away. In followingthe Smith car, the occupants of the Fletcher car made nothreatening gestures,no horn was blown, no attempt wasmade to interfere with the Smith car's operation, and theFletcher carcame no closerthan about 30 feet to the Smithcar.After Fletcher stopped the car in the church parking lot,Fletcher, Snyder, and Brewer sat watching the other car forperhaps a half minute when the doors of the other car flewopen and the' occupants,went to the front seat. According toFletcher, he could see one of the occupants in the front seatwas ill.Fletcher started his car and drove off. As it turnedout,George Smith, the driver of the other car, had had aheart attack and died.Two days later, by letter, the Respondent notifiedFletcher, Brewer, and Snyder that they were suspendedpending investigation for misconduct. Thereafter, at abargainingsession betweenthe parties held on November12, 1969, the first such session since August 5, the Union'sInternational representative,William Smith, inquired ofRespondent's representative if the Union accepted theRespondent's proposed contract which had been offeredfor the first time at that session would all the strikingemployees be put back to work. Respondent's counsel,Hutcheson, answered in the negative explaining that therewere not enough jobs for everyone. Then Smith askedHutcheson about how many jobs were open. Hutchesonanswered that there were probably less than 100 jobs open.There is a conflict with regard to what occurred next.According to General Counsel'switnessesFletcher andWilliam Smith, Smith asked William Awoul, chairman ofthe-board of the Respondent, with regard to the suspensionof Fletcher, Brewer, and Synder whether if the Unionaccepted the contract which the Respondent offered wouldRespondent lift the suspension. Raoul, according to Smithand Fletcher, replied "No, he would not take them backunder anycircumstances."According to the version ofRespondent'switnessHalClements, an attorney inRespondent counsel's office who was present at thatbargaining session, nothing of this nature was said.Supporting this testimony is the testimony of Raoul whoseemed'to have clear recollection of what occurred at thatmeetingand who very specifically stated that afterHutcheson stated that he believed there were probably lessthan 100 jobs left open, Smith stated "Well, things will haveto go on fora long time.Quitters never win and winners31Unreported.12The citedcasewasAllied IndustrialWorkers,Local 289,Casel0-CB-1851. On May 12, 1970, the Associate Executive Secretary of theBoard issued an orderby direction of theBoard in which the Board299never quit." According to Raoul, this was the last thing saidat the meeting and the meeting broke up. Raoul andClements specifically stated that during that meeting therewas no- discussion whatsoever by anybody concerninganyindividual strikers and their status. Specifically, there wasno mention of the names of-Fletcher, Snyder, or Brewer.I accept and credit the version of the'meeting as given byRaoul and Clements. Clements, an attorney, gave a short,concise, and straightforward version of what occurred.Raoul impressed me as- having had a vivid recollection ofwhat occurred at that meeting. On the other hand, althoughSmithwas also quite positive of what happened,' headmitted with regard to another meeting that he did; nottake full notes of what occurred, and I find that hisrecollectionwas not as reliable as that of Clements andRaoul.With regard to Fletcher's testimony, for reasonshereinafter stated, I do not find him to be a, completelyreliable witness and I therefore do not credit his version, ofwhat, occurred at the meeting of November 12, 1969. Byreason of the foregoing, I do not find that Raoul or anyother person connected with Respondent's managementstated that they would never under any circumstancesreinstate Fletcher, Snyder, and Brewer. This being so, I willdismiss that portion of the General Counsel's, complaintwhich alleges this statement to have been a violation.By letter dated -February 10, 1970, the Respondent wasadvised by Fletcher that the Union made an unconditionalrequest to return to work on behalf of all the strikingemployees. On April 14, 1970, the Respondent, by letter,notified Fletcher that the latter was discharged based,on thefinding of the Trial Examiner in Case 10-CB-1851 Itconcerning Fletcher's activities on the picket line October13 and 21, 1969. As heretofore noted, on, those datesFletcher engaged in the taking of pictures, of employeesentering and leaving the plant. These employees were eithernew hires or employees who were unwilling to join thestrikeorwho had abandoned the same. The TrialExaminer, in that decision, found that this picture taking byFletcher constituted coercion in violation of Section8(b)(1)(A) of the Act'2By letter of August 10, 1970, Respondent notified Brewerand Snyder that they were discharged. The reason for thedischarge cited in those letters was merely that Snyder andBrewer had been guilty of misconduct during the strike.2.The November 3, 1969,incidentsOn November 3, 1969, more than the usual number ofpickets appeared on the picket line. Indeed, a number of thestriking= employees who had beenassignedpicket duty atother hours appeared at the Respondent's plant in the earlypostdawn hours. The record does not establish that this wasby design or whether it was merely coincidence. In anyevent, by the time employees began to report to work andhad to pass through the' picket line conditions haddeteriorated to the point of near riot. Stones were hurled atcars entering the plant and fire bombs were also thrown.Picketsmade threatening gestures to those entering theadopted completelythe findings and conclusionsof the TrialExaminercontainedin his Decision. As noted above,since no exceptions were filed toa Trial Examinees Decision,this casewas unreportedand not printed inthe Board's official decisions. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDplant and invectives and obscenities were hurled at theemployees who went to work,that morning.Among-, the picketing employees whom Respondentallegeswere engaged on that occasion in misconduct wereLora Creek and Barbara Tarpley. On that morning Tarpleyand Creek, on the picket line, shouted obscenities such as"slut," "whore," "bitch," and "scab" at various peopleenteringthe plant. Also on one occasion during thatmorning either Tarpley or Creek threw down a picket signat or near a passing car which was also entering the plant.In, addition, in one instance, in the case of Mrs. KathrynTate, Tarpley yelled out to the occupants of the car inwhich ^ Tate was riding that , they would "get me." Inaddition, on another occasion as observed by employeeCarolyn, Brooks, Tarpley and Creek would join hands onthe sidewalk and prevent those who were coming by toenter the plant from entering the plant on the sidwalk andforcing them into the road. Also employee Willie Gothardstatedthat as she passed by to go into the plant Tarpley `andCreek "would sling their feet and arms out." 13,Tarpley and Creek both continued to strike and picketuntil the strike was terminated by union letter to theTarpley mailed to the Respondent letters requestingreinstatementand expressing their desire unconditionallyto return to work. The Respondent has failed to respond tothose letters and has failed and refused to offer either Creekor Tarpley their former jobs or any other position with theRespondent. Finally, on` September 2, 1970, the Respon-dent, in separate letters, informed Tarpley and Creek thatthey were'discharged for misconduct during the strike. Theletters explained that the delay in deciding on their statuswas due to the fact that investigation of their cases was,stillcontinuing, but in view of the upcoming proceeding (theinstant case) their status -had- to be clarified. In connectiontherewith Respondent's 'chairman of the board, Raoul,testified that Tarpley and Creek were discharged for fouland abusive language on many , occasions and forinterferingwith the ingressand egressofworkingemployees.Also involved in an incident on November 3 at the picketline site wasemployee Otis Green. On that morning, Greenthrew a rock at and struck a car driven and owned byDavid E. Barber, an employee who worked through thestrikeand crossed the picket line. Although Barberadmitted on cross-examination that he did not see the rockleave Green's hand, he did see the rock in Green's hand, hesaw, Green's arm come back, and immediately he felt andsaw therock hit the side of his car. What happened was thathe heard something hit the side of his car after he had seenGreen make the motion with his hand with.the rock in it.Immediately after this happened Barber stopped his carand got out and Green started to run away. AlthoughGreen denied that he ever threw a rock, and employeeisAll of the foregoing with regard to Tarpley and Creek from thecreditedtestimony of Respondent's witnesses Carlisle, Lindsey, Swafford,Hart,Cox,Brooks,Gothard;Tate,and Castleberry. I credit theRespondent's witnesses in this re's'pect' over the denials of Creek andTarpley' and General Counsel's witnessStafford. Creek and Tarpley eachtestified that although they' were on the picket line on November 3 andadmitted that rocks and -fine bombs were thrown and that otherdisturbances occurred, nevertheless, they were unable or unwilling to tellStafford testified that he was °in Green's presence all thatmorning and did not see Greeil' throw a rock, I credit thetestimonyof witness Barber.Again, in the caseof bothGreen and Stafford, neither of these men saw anything thatwas going on during the morning of November 3. It shouldbe noted in connection therewith that introduced in theevidence was a motion picture taken by the Respondent ofthat morning's activities which clearly depicted the, rockthrowing and the burning fire bombs but from which thehurlers of the bombs and the`rocks could not be identified.Again, it is puzzling and indeed- `strange'that 'theseindividuals who were on the picket line, who participated inthe picketing that morning, did not see anything thatoccurred.Accordingly, I do not credit the testimony ofGreen and Stafford but do credit the testimony of Barber., Ifind and conclude that Green did throw the rock thatmorning which did indeed strike Barber's automobile.On February 17, 1970, Green received from theRespondent a dismissal slip stating that he was dischargedfor misconduct in the course of an economic strike.James Holsomback, a picketing striker, engaged in asimilar incident on the morning of November 3. Accordingto Respondent's witness James C. Lindsey on that morninghe 'saw Holsomback hit an automobile with a rock.Although Holsomback denied this incident, for the reasonsI have failed to credit the other General Counselwitnesseswith regard to the other events of November 3 I discreditHolsomback's denial and credit Lindsay's testimony,Accordingly, I find and conclude that Holsomback did,indeed, throw a rock at a psssing car on that morning.On February 16, 1970, Holsomback visited the Respon-dent's plant to request reinstatement upon cessation of thestrike and was interviewed by Personnel Manager Henry.Henry handed him a slip which was the formal notificationtoHolsomback stating that Holsomback was dischargedfor misconduct during the course of an economic strike.Respondent's Chairman Raoul testified that Holsombackwas discharged for striking the car of a nonstriker with abrick or a rock.In the afternoon of November 3, employee Bill Nunleyappeared at the home in Whitwell, Tennessee, of JosephineBarnett and in the presence of witnessesBillieRay Barnett,JosephineBarnett, and CarolynBarnett statedthat "If BillyThompson crosses the picket line, I intend to kill him in themorning." Nunley also stated that Billy Thompson hadtaken his job at the Respondent's plant. In explanation, itshould be noted that Billy Thompsonwas a workingemployee at Cavalier and the brother of CarolynBarnett,and uncle of Ray Barnett. Josephine Barnett is Ray's wife.Nunley admitted his presence at the time and placealleged by these witnesses but claimed that he made nothreat on the life of Billy Thompson. He testified that'allthat he stated to the Barnetts was that he wanted to see Billywho participated in the rock throwing and the fire bomb hurling.This wastrue of all of the General Counsel's witnesses who testified as to theoccurrences of the morning of November 3. However, it is reasonable tobelieve that these witnesses either out of fear of hurting their fellowemployees or out of fear of testifying against themselves denied anyknowledge as to who participated in the riotious portion of the sequencesofNovember 3. Accordingly, I do not credit their other testimonyregarding the November 3 incidents. CAVALIERDIV. OF SEEBURG CORP.301Thompson in order to ask the latter not to cross the picketline.From my observation of the,witnessesand in view ofwhat occurred generally on November 3, I find andconclude that the Barnetts' version of what occurred thatafternoonat theBarnetts'home is, the more reliable oneand therefore find that Nunley did make the threat asalleged.After the strike was over Nunley received a letter fromthe Respondent to come down to the plant to check on hisjob. He saw Jack Henry, Respondent's personnel manager,who gave him a discharge slip. This was on February 12,1970. The discharge slip stated, in effect, that Nunley wasdischarged for misconduct during the course of an economicstrike.3.The Rollins involvement in the "boycott"As set forth earlierin thisDecision, the Respondent isengaged inthe manufacture of a single product; namelyvending machines which are purchased by the variousCoca-Cola bottling companies throughout the UnitedStates.Among these companies is the Coca-Cola BottlingCompany located in Chattanooga— Striking employeeLeonard Rollins was involved in what Respondent allegesconstituted a secondary boycott against Coca-Cola BottlingCompany of Chattanooga in support of the strikeagainstthe Respondent being conducted by the Union.Toward the end of October 1969, the Respondent beganto hire permanent replacements for the employees whowere on strike. About the sametime,Rollins, who had beenat onetime president of the Union and was considered bymany of the members to be a leader among them and whowas also a picket captain at the time, became involved witha Reverend H. H. Wright, a civil rights leader among thepoor and blacks in Chattanooga. Although Rollins deniedthathe waqthe one who - set up a meeting held aroundOctober 5 or 6 at the union hall at which the ReverendWright spoke,it is clearthat he met the Reverend Wrightjust prior to that meeting and in this meeting with theReverendWright the meeting for the 5th or 6th wasplanned. The Reverend Wright spoke at the close of theregular meetingof the Union held at the Labor Temple inChattanooga on that day and expressed his surprise that theRespondent would replace the striking employees. Heinferred that this was part of a conspiracy against the poorpeople and the laboringclasses amongthe industrialcommunity in Chattanooga. Then the, Reverend Wrightand Rollins jointly announced the formation of a coalitionof the poor and laborers "to help the 300 people who hadbeen dismissedby the Cavalier Division of Seeburg." Theannouncementof this coalitionwas made ata press andtelevisionconference held at the Labor Temple onNovember 18, 1969, when both Rollins and Wright gavestatementsfor the press. In Rollins' statement, although hedid not specifically mention the term boycott, he did statethat the Respondent made coolers for Coca-Cola and thatthis was the only product the Respondent made. He furtherstated thatthe Coca-Cola industry was Respondent's only34, From the newspaperclipping of the Chattanooga Times of November19, 1969,which was verifiedby thereporter,a Mrs. Robison,who wrotethe article.Rollins admitted in testifying that the article was accurate in itsbuyer.Wright, however,made a moredirect statement. Heasked that the public buy no more Coca-Cola.14 -Thereafter,severalmarcheswere organized by theReverend Wright in which strikers and others marchedthrough the streets of Chattanooga carrying signs, some ofwhich asked the public not to buy Coca-Cola., Rollins,although he did not, march at the head of thesemarches,participated and admitted in his testimony that he walkedup and down the march line obviously for the purpose ofencouraging the marchers and helping to organize themarch. One such march,, in which Rollins testified that hedid not participate,wentto the Coca-Cola ' BottlingCompany plant and interfered with the ingress and egressof trucks and other vehicles to and from the plant. At aboutthe same time, a handbill was distributed from the unionhall, which handbill could not be directly attributed to anyof the leadership of the Union but which found its way-intothe streets of Chattanooga,urging, the public to support thestrikersby not buying Coca-Cola. It should be noted that inconnectionwith all of this activity, the Internationalpresident of the Respondent's nationalunion specificallyordered the officers of the Union not to participate in anyboycott activity. Indeed the record shows that-none of themdid.15 The record does not establish by a preponderance ofthe testimony that the Unionitself wasdirectly involved inthe poor peoples' coalition or the so-called boycott.However, the record does not show that any - of thevending machinesmanufactured by the Respondent afterthe strike began wereusedby the Chattanooga Coca-ColaBottling Company.On February 13, 1970, following termination of thestrike,Rollins made applicationfor reinstatement. He wasdischarged by letter of that date in which it was explainedthat he was discharged for leading and participating in, theboycott against the Coca-Cola Company. Additionally,Board Chairman Raoul testified that Rollinswas dis-charged for that reason.4.The refusal to bargainBetween August 5 and November 12, 1969, there was ahiatus of bargaining.Whether this was caused by theUnion's neglect to press bargaining or whether it wasbecause of the Respondent's failure to respond-is a matterin dispute. According to Fletcher, the union-president, hecontacted an agent of , the FederalMediation andConciliation Service approximately - 10 times asking thelatter to communicate with the Respondent and tell theRespondent the Union desired a meeting for purposes ofbargaining. The mediator answered that he did communi-cate with the Respondent but that the Respondent failed tocome to a meeting -until November 12. On the other-hand.Hutcheson, counsel for the Respondent,, testified that he'was in contact with the conciliator on several occasionsduring this period and asked the, conciliator whether theUnion requested to call a meeting and the conciliatoranswered "No." Because there is no unfair labor practicecharged against the Respondent growing out of thisreporting of what occurred at the pressconference.rsFrom the testimony of Rollins and employee Dorothy Treadway. 302`DECISIONSOF NATIONALLABOR RELATIONS BOARDparticular failure to, meet. I find that it is unnecessary, toresolve this conflict of testimony.In any event, 'I find that at leastat sometime during thatperiod of time Fletcher=made verbal requests to theconciliator to meet with the Respondent.On December 2,1969,Fletcher wrote to the Respondent and requestedfurther bargaining.The Respondent answered that requestwith a"letter dated December 4, 1969from-Hutcheson toFletcher,in which,Hutcheson informed Fletcher,"pleasebe advised that we must at this time defer your request forfurther bargaining pending disposition by the NationalLabor Relations Board of the petition which has been filed,apparently-raising a' question concerning representation.When this matter has been resolved, we shall actaccordingly."The record contains reference to the petitionmentioned,in the Respondent's letter to the Union. It isapparent that this petition was a petition for decertificationfiled by;some dissident members of the Union and someemployees probably who were not members.Insofar as therecord shows,thispetitionwas suspended pending theoutcome`of the instant proceeding.As heretofore set forth,on February 7, 1970,FletchernotifiedRespondent that,the 'strike was 'terminated andrequested reinstatement on behalf of all striking employees.On the same day,'February 7,1970,Fletcher,as presidentof the Union,addressed a letter to Raoul,chairman of theRespondent's board'of directors,requesting certain infor-mation.This letter requested a list of employees who werepresently-filling production and nonproduction jobs for theRespondent and, among other things,a list of all jobopenings as of February 7, 1970,togetherwith thedepartment which these openings were in and the rate ofpay.By letter dated February,10,1970,Hutcheson,Respondent's counsel, answering the Union's letters ofFebruary 7,stated,in effect,that the Respondent Wouldhave to have more information"from the Union with regardto striking employees who wished to return to work. Withrespect to the request for information,Hutcheson statedthat"We can perceive no legal duty to grant your request atthis time."Hutcheson reminded Fletcher that the petitionfor an election"was pending before the Board whichapparently raised a valid question concerning representa-tion.He then stated that if the Union could establish to theRespondent's, satisfaction the right to such information hewould be- glad to reconsider-the Company'sposition andwhatever legal obligation there was toward the Union.Thus it was that from November 12, 1969,there was nofurther bargaining between the parties.Thereafter,by letter dated February 18,1970, theRespondent notified the employees who had been on strikethat in order to become eligible to return to work eachemployeewould have to come in, in person, or notify theRespondentby letter.Thereafter some employees,complying with the Respon-dent's request for a personal visit or a letter request toreturn to work,werereinstated.However,there is acontention that their jobs were not the same or equal to thejobs they had prior to the'strike.'In connection with the Respondent's refusal to bargainfurther,afterDecember 1969, Respondent's Board;Chair-man Raoul testified that around December 1, 1969, hereceived a copy of a petition for'decertification'from theBoard.Shortly thereafter he received a letter from Fletcherconcerning the request formeeting.Following"this,Hutcheson wrote the letter above'referred to in,which hetold the Union that the Respondent would not furtherbargain pending the ojutcome'of the representation petitionand stated that a question concerning representationexisted.Raoul stated that he had been informed by hiscounsel that the Board had a ground rule that a petition isordinarily accepted only when 30 percent or more of theemployees have signed it. Moreover,Raoul also knew that357 people were crossing the picket line.He also knew thatthere were 307 or thereabouts striking employees,some ofwhom had gone to work in other places.'He knew thisbecause a few had asked to get a quitting report from theRespondent.Many of the others had never been seen on thepicket line.Furthermore,Respondent had meetings almostdaily with the employees who were working and he heardthe sentiment of these people on many occasions.Moreover, his counsel advised him that he thought thereexisted a question concerning, representation.,He relied onall of those factors in deciding not, to bargain further,withthe Union.E.Concluding Findings1.The discharge of the nine employeesThe first alleged strike misconduct on which theRespondent bases discharges was that which occurred onSeptember 23, 1969,1 involving employees,Fred,Fletcher,Vernon Brewer,and Edward'Snyder. As set forth in detail,above, this incident involved the following by these threeindividuals of the car driven by George Carlton Smith atthe culmination of Which Smith died.The Respondentcontends that the car following incident was a proximatecause of, Smith's death and that, 'therefore,its action indischargingBrewer and Snyder was proper in, thecircumstances.As to Fletcher,Respondent contends that ifthe latterhad not been discharged by reason of the picturetaking incidents of October he would have been dischargedforhis participation in the car following incident ofSeptember 23.The General Counsel contends that the,discharge of thesethree employees,, two of whom were leaders in the strikemovement,was pretextual and that,the car-followingincident was used as an excuse for the Respondent's riddingitself of three militant- union adherents.The Union makesstillanother contention.It argues that the car ' followingincident was a legitimate one because the purpose thereofwas to find the location of the homes of the occupants ofthe Smith car so that they could_be later` contacted for thepurpose of trying to induce_them,"lawfully, not to cross, thepicket line.- Itwould seem that the two issues here presentedregardless of the question of whether the discharges of thesethreewas pretextual,are, first,whether the employeesinvolved were engaged in protected` activity and, secondly,if'not,whether the incident was of sufficient seriousness towarrant their discharge.This is so because even assumingthat the Respondent had a good-faith ]belief that'these threewere-responsible for the death of Smith, a good-faith but "CAVALIERDIV. OF SEEBURG CORP.mistaken belief is no defense to a discharge of employeeswho are otherwise engaged in protected activity and whowere not, in fact, guilty of the conduct for which they wereassumed guilty.16 It is therefore necessary to determine,first,whether, these employees were engaged in protectedactivity.It is clear from the record, as recited heretofore, that infollowing the George Carlton Smith car Fletcher and histwo associates made no'thteateninggestures,no horn wasblown, no attempt was made to run the Smith car off theroad,, there -was - no tailgating, and a safe distance wasmaintained between- the cars, The Respondent offeredevidence to show that Smith had been followed home aweek before by'three other union adherents and that he hadarrived at home on the earlier occasion in a state of fear andexcitement. This was -related through his son who testifiedthat Athe father was agitated 'when he came in and that,instead of driving his car to the usual parking space, drovebehind the house and literally hid the automobile.However, there, is no record showing that either Fletcher,Brewer, or Snyder hadanyknowledge of the earlier event.Thus, without more, the following of the Smith car byFletcher could be assumed, -to have been for the purposetestified to by, Fletcher; namely, that he desired to locatethe hone addresses of the riders of the Smith car in order tocontact them at a,later date to, attempt to induce them' notto report to work and not to cross the picket line. However,there is- one factor which must still be considered. The menis the Smith car were all members of the Union and,moreover,, Fletcher admitted that he had their names andaddresses _ from the city directory. He explained, ' ratherweakly, I find, that he just wanted to see where they lived sohe could locate them' later. I find this not to be credible. Ifind 'that Fletcher knew where these individuals lived andcould easily have found them had he so desired.Accordingly, I find and conclude that the purpose offollowing the -Smith car was for the purpose of harassmentto induce and to coerce the riders of the Smith-car not toreport to work. However,' in making this finding I do not inany way attribute to Fletcher and his associates the cause ofSmith's death." The testimony was such that the only expertwitness who could do' so, the coroner, 'explained at thehearing that death could have occurred equally either fromfright from the car following or from othercauses.Ithereforemust determine whether the conduct ofSnyder and Brewer with Fletcher was sufficiently serious towarrant-their discharge. -The Board, in the remandedKohlercase,17 held that, inbalancing an employer's unfair labor practices againststrike misconduct of the employees in that case, employeeswho actively engaged in halting, encircling, blocking,shouldering, and bumping of nonstrikers or job applicantsduring the -mass picketing or employment office picketingor verbally harassing, insulting, and abusing nonstrikers atthe picket line and at their homes and business establish-ment or places of amusement were not engaged'in suchserious conduct as warranted -their discharges as compared'16 SeeN.L.R.B. v. Burnup and Sinu, Inc,379 U.S. 21.17KohlerCo.,148NLRB 1434. The remand was by the court ofappeals, 300 F.2d 699 (C.A.D.C.).303to the unfair labor practices in which the employer in thatinstance engaged.In the present case,theRespondent's only precedingunfair labor practice, as found above, was the withholdingof the vacation pay. That this was a serious unfair laborpractice can readily be found from the fact that the-strikerswere in need of the vacation pay, had earned it, and thevacation pay had accrued and was due and owing to thestrikers. The failure to'"pay the vacation pay had an adverseeffect, therefore, not only on the outcome of the strike andthe morale of the strikers, but against the very pocketbooksof the strikersthemselves'.Underall of these circumstances,and in balance, according to the theory of the court in theKohlercase, above cited, and inN.L.RB. v. Thayer Co., etal.,213 F.2d 748 (C.A, 1), cert. denied 348 U.S. 883, Iin following the Smith car was not so egregious as towarrant denying to them reinstatement to their former orequivalent positions. I find, therefore, that the discharge ofSnyder and Brewer was in violation of Section 8(a)(3) of theAct.However, the' case of Fletcher presents further problems.As testified to by the Respondent's witnesses, Fletcherwould have been discharged for the car-following incidentbut, prior to the decision to discharge Brewer and Snyder,Fletcher was 'discharged for engaging in the activity forwhich the Union was found to have violated the Act inCase 10-CB-185118 As previously noted, Fletcher'sparticipation in the activity which constituted the unfaairlabor practices in that case was the taking of the pictures, ofpersons entering and leaving the plant. I find and concludethat Fletcher's activity, by reason of the findings in theprior case, constituted unlawful activity and, therefore, aform of misconduct in relation to the Respondent's rightsand to the rights of the employees who entered and left theplant at that time. Coercion of this nature cannot bepresumed to be innocent and protected by the Act.However, I do not conclude that this type of misconduct isnecessarily the type of misconduct which warrantsdischarge or refusal to reinstate. In thus finding this I notetheRespondent'spreceding unfair labor practice inrefusing to pay vacation pay. I note also that although I didnot find the Respondent's use of camerason the picket lineto be violative of the Act, there is ample evidence and I findthat the Respondent's supervisors and officers did, indeed,carry cameras openly in and about the picket line area. Itherefore find and conclude that the use of cameras byFletcher to take pictures of strikebreakers entering andleaving the plant is not so egregious in nature as to warranthis disch'arge.19 Accordingly, I find that the discharge ofFletcher was in violation of Section g(ax3)' and (1) of theAct.,The cases of Lora Creek and Barbara Tarpley must beaccorded the same disposition as those of Brewer, Snyder,and Fletcher. Tarpley and Creekwerecertainly guilty ofmisconduct on the picket line, which cannot be condoned.However, their misconduct consisted of screaming andyelling the words "scab" and other obscenities. There was18Allied Industrial Workers, Local 289,unreported.19 SeeLocal 833,UAW (Kohler Co.) v. N.L.R.B.300 F.2d 699(C.A.D.C.). 304DECISIONSOF NATIONALLABOR RELATIONS BOARDsome testimony, which I credit, to the effect that at least atone time they put their arms together to prevent a person orpersons enteringthe plant from walking on the sidewalk.The Board has recently held 20 that ."Section Ts protectionof employees who participate in picket lines duringlegitimate lawful strikes would beeunduly=jeopardized if anymisconduct on the picket line, .without regard for theseriousnessof such conduct, were automatically toconstitute'grounds-for refusal to reinstate strikers. Mean-ingful protection in thiscase mustrequire that the relatively4iminor and isolated aforesaid incidents .are misconduct, agreatmany 'of which cannot be imputed directly andpersonally to the alleged discriminatees, do not remove theAct's protection from the perpetrators, or suffice tolegitimatizea failure,to reinstate them."In the citedcase,, the employees engaged in conduct onthe' picket line which consisted of obscene statements andname calling, threats of personal injury, and presence in agroup in which property damage occurred. I find that theconduct of Tarpley and Creek was of a lesser nature thanthat found in the citedcase.The Board in that case foundthe refusal to reinstate the. employees so engaged to beviolative of the -Act. Accordingly, following precedent, I-find`that the 'discharges of Creek and `Tarpley, were alsoviolative of Section $(a)(3) and (1) of the Act.I come -to a- different result in thecases of JamesHolsomback and Otis Green. In both instances I havefound that each of these individuals hurled rocks at carsenteringthe plant which rock hurlingresulted inpropertydamage. These ' were acts directly attributable to bothHolsomback and Green. Under the'circumstances, I haveno alternative but to_ find that their acts constitutedviolence' of such a serious -nature as to justify-, theRespondent's refusal toreinstate them , and the Respon-dent'sactionin discharging them. Accordingly, I shalldismiss thoseportions of the complaint which allege thatthe Respondent violated Section 8(a)(3) and (1) of the-,Actin the discharge of Green and Holsomback.I come to a like conclusion in the case of Bill Nunley.Nunley threatened the life of Billy Thompson because thelatter took his place in the Respondent's plant while Nunleywas striking. This was not a threat made on the,picket linein the midst of turmoil such as` occurred on November, 3,1969. This was not the exhuberance- of a picketer yelling atstrikebreakers crossing the picket line in the middle of, a,disturbance`at the picketingsite.This I was a deliberateattempt away from the picket line at' the home, of theintended victim's sisterto intimidate, coerce, and perhapsdo more than just threaten. Accordingly, I shall dismiss thatportion of the complaint which alleges that Bill Nunley wasdiscriminatorily discharged.As heretofore set `forth more fully, Leonard Rollins wasdeeply involved in the boycott of the Coca-Cola Companywhich was endorsed and sponsored by the poor peoples'coalition. As noted,` Rollins spoke at the meetings at theLabor Temple in which the Union had its offices, andmeeting rooms and at' which the Reverend Wrightparticipatedin organizingthe coalition.Moreover, Rollins20HartmannLuggage Company,183 NLRBNo. 128.21The Respondent does not contend that the information sought by theUnion in its letterof February7 was not relevant.There is no contentionadmittedly, participated in themarcheswhich weresponsored by :the- coalition. Thus there, is evidence thatRollins participated in and sponsored' the coalition which,in turn,3sponsored the boycott. As noted, no one from, theUnion could identify the writer or publisher of the handbillwhich asked the public of Chattanooga and thearea not topurchase Coca-Cola. However, from the news conferencein which Rollins participated and from the -marches inwhich he took an active part and helped,direct-and in whichthe marchers. carried placards ,asking the public not to buyCoca-Cola, it is concluded thatRollins,, did, indeed,participate as a leader in the plan to boycott Coca-Colaproducts because Coca-Cola purchased machines manufac-tured by the Respondent against whom the Union wasstriking.While this boycott might not have been technicallya boycott within the -meaning of Section 8(b)(4K)(ii)(A)and (B) of the Act, I nevertheless find that it was a boycottwhich took umbrage with a customer or customers of theRespondent in an attempt to cause the public not to buy theproduct of the customer in order to force the customer tocease "doing business with the Respondent. This certainlywas not a boycott of the product of the primary employer,theRespondent in, this case,`-but was a' boycott of theproduct of the secondary employer. Accordingly, I find `andconclude that Rollins actively' participated and engaged ina leadership role in conduct which extended the strikeagainst. his employer beyond the domain `of his immediateemployer toperson or persons doing business with hisemployer.While this, technically, might not have been anunfair labor practice in and of itself, it neverthelessconstituted such conduct as would be inexcusable on thepart ofanyemployee who participates in such secondaryactivity.Therefore, I find and,conclude that the Respon-dent's discharge of Rollins was for, cause. Accordingly, Ishall dismiss that portion of the complaint which allegesthat the discharge,of Rollins was in violation of Section8(a)(3) and (1) of the Act.In summation,I find, and conclude that the suspensionand discharges of Fred Fletcher,. Vernon Brewer, andEdward Snyder , were discriminatory and violative, ofSection 8(a)(3) and (1) of the Act. I additionally.find thatthe discharges of ,Barbara Tarpley and Lora Creek werediscriminatory and therefore violative of, Section 8(aX3)and (1)` of the Act. However, I do noty find that thedischarges of Otis Green, James Holsomback, Bill Nunley,and LeonardRollins' were violativeof Section 8(ax3) and(1) of theAct andI shall order dismissed those portions ofthe complaintwhich allege that their discharges wereviolative of the Act.2.As to therefusalto bargainThe Respondent defends.its refusalto bargain on andafter December 4, 1969, and itsrefusalto give the Unioninformation, on February 10, 1970,21on the ground,primarily, that -therewas a petition for decertificationpending which petitionraiseda question concerningrepresentation. Also, the Respondentcontends that morepeople were working in the plant than wereon .strike and,by the Respondent that it was not legally obligated to give this informationinsofar as the content of the information is concerned. CAVALIERDIV. OF SEEBURG CORP.305further, thatRaoul,the Respondent's board chairman, hadheard overwhelming sentimentamong the , employeesworkingto the effect that they no longer desired to berepresentedby the Union. The Board has held that insituations suchas theone presentedhere,where thewithdrawalof recognitionoccurs after the expiration of thecertificationyear, the Union is to be afforded the benefit ofa presumption of continuingmajority status, but that such apresumptionmay be rebutted by the showing that theemployer entertaineda good-faith doubt which was basedon objective considerations.22 It thereforebecomes neces-saryto evaluatethemerits of the so-called objectiveconsiderationswhich the Respondent offers as the basis forits claimof a good-faith doubt as to the Union's majority.The courts have held that, where the doubt is based on adecertificationpetition, the naked fact that such a petitionhas beenfiled would not appear to be enough since nothingelse appearingit indicatesmerely that the petition issupportedby therequisite30 percent "showing ofinterest." 23 However, there are the other factors on whichthe Respondentrelies,.Raoul cited the fact that he knewthat 357 peoplewere crossingthe picket line and that therewere 307 or thereaboutsstrikingemployees, some of whomhad goneto work in other places. However, the Board hasclearly stated that themere failureof employees to supporta strike calledby their bargaining representative does notgiverise to a presumption that these employees haverepudiated the Union as their bargaining representatives.24Moreover, employees who joined the strike at the outset butlater abandonedit are alsonot presumed to have indicatedtheir lack of support for, the Union as their bargainingrepresentatives.25 'There is still to be considered Raoul'sstatementthat, he heard the sentiment of the people whowere'working who desired not to be represented by theUnion any longer.But here againthe Respondent does notin'any of itsproffered testimony offer any figures as to, thenumbers oridentity of the individuals who expressed thissentiment.In contrastto these so-called objective considerationswhich the Respondentcitesthere are the outstanding unfairlaborpractices in which the Respondent engaged prior toits refusalto further bargain with the Union. As of the dateof December 4, the first date of its refusal to bargain, theRespondenthad unlawfully refused to pay the vacation payin July as it had accrued to the striking employees and allotheremployees. I have heretofore found this to have beena violationof Section 8(a)(3) and (1) of the Act.Furthermore,I have heretofore found that the suspensionof Fletcher, Snyder, and Brewer to have been a violation ofSection 8(a)(3) and (1) of the Act. Thus, if, indeed, therewas a loss ofmajority in union membership as of the, timeof the refusalto bargain, such loss was due, at least in part,to the Respondent's own unfair labor practices. Hence, Ifind that the Respondent cannot justify its action on thebasis of agood-faithful doubt as to the 'Union's majoritystatus and,therefore,theRespondent's withdrawal of itsrecognitionof the Union as the majority representative22Wabana,Inc.,146 NLRB 1162, 1171;Laystrom Manufacturing Co.151 NLRB 1842.22WabanaInc.,146NLRB 1162, 1171;Massey-Ferguson, Inc.,184NLRB No. 69.of the employees as a bargaining unit was a violation ofSection 8(aX5) and (1) of the Act.Moreover, even assuming,arguendo,that the Respondentdid, indeed, have a good faith doubt as' 'to the Union'smajority as of thetimethat it refused to, bargain, by its ownfigures the Respondent cannot support a' finding that theUnion no longer' represented a majority of its employees. Asstated above the mere failure of employees to support astrike called by their -bargaining representative "does notgive rise to the presumption that these employees haverepudiated the Union as their bargaining representative.Moreover employees who have abandoned the strike arenot presumed to have indicated their lack of support for theUnion. Therefore, the figures of 357 employees workingand only. 307 striking would not support as an objective testa finding that the Union had, in fact,' lost its majority.Moreover, the Respondent also cites the fact that someemployees who were striking abandoned the strike to" takeother employment elsewhere. This additional factor,however; does not bolster the Respondent's argument thatthe'Union no longer is a majority, representative of theRespondent's employees. Strikers who abandon- the strikefor the purpose of seeking employment elsewhere cannot besaid to have abandoned their desire to work for theRespondent as members of the bargaining unit., The, mostthat can be said for these employees is that they were forcedfor economic reasons to seek employment- elsewhere inorder to support themselves and their families. Therefore, Iconclude that the Respondent has failed to establish, .byobjective considerations that; the Union was no longer amajority representative of the bargaining unit employees atthe time that the Respondent refused to bargain.In connection with the foregoing, I find that the Unionhas been, since March 5, 1962, and now is, the representa-tive of a -majority of employees of the Respondent in thefollowing unit which I find to be appropriate for thepurposes of bargaining within the meaning of the Act:All production and maintenance ` employees at theRespondent'sChattanooga, Tennessee plant, includinggroup leaders, but excluding office clerical, plant clericalemployees,watchmen, guards, laboratory technicians,engineers, draftsmen, research development employees,professional employees, assistant foremen, working fore-men, and all other supervisors as defined in the Act.Accordingly, I find that by refusing to bargain with theUnion onandafter December 4, 1969, and by' refusing togive the Union relevant information on February 12, 1970,the Respondent unlawfully refused-to bargain in good faithwith the Union in violation of Section 8(a)(5) and (1) of theAct.3.The natureof the strikeThe question presented is whether the illegal activity oftheRespondent, found above, "served to aggrevate andprolong the strike." 26 The Board has held that contributingto the prolongation of the strike by the commission of24Coca-Cola BottlingWorks, Inc.,186 NLRB No.142; Palmer Asbestos& Rubber Corp.,160 NLRB 723.25Frick Co,175 NLRB No. 39.26ErieResistorCorporation,132 NLRB621 at 632. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices has the legal effect of converting aneconomicstrike into an unfair labor practice strike.27 I findand conclude that the action of the Respondent inunlawfully refusing to pay vacation pay on or about July 29served to, aggrevate and prolong the strike. I haveheretofore recited how the employees-who were on strikereacted 'at the union membership meeting to the announce-ment by Fletcher that the Respondent was not going to paytheaccrued vacation pay. Thus this action by theRespondent necessarily resulted in a change of the, attitudeof striking employees from employees merely seekingeconomicgains to one, of the employees seeking redress forunfair labor practices against them. Moreover,, even if therefusal to pay vacation pay did not convert the strike andserve toprolong and aggrevate the situation, then certainlythe suspension of the three union adherents, Fletcher, thepresidentof the Union, Brewer, a member of the bargainingcommittee,and Snyder, had that effect. Finally, even ifthese' 'two occurrences' were not sufficient in and ofthemselvesto convert the strike, then surely Respondent'srefusal to bargain in December was the ultimate in servingto aggrevate'the situation.-Accordingly, I find and conclude that the strike wasconverted from an economic strike to an unfair laborpractice strike on July 29, 1969.The Respondent argues that at no `time did the picketsigns changefrom the economic type to, signs in which thepickets were complaining of unfair labor practices of theRespondent.The Respondent contends, therefore, theoutward signs would indicate that the nature of the strikecontinued to be economic despite the other circumstance. Icould find no precedent in which the Board or the courtshave held that the mere failure to change the picket signsfrom economic picket signs to'unfair labor practice picketsigns-would prevent a finding that a strike had beenconverted from an economic to an unfair labor practicestrike.4.The Respondent's reinstatement obligationsInasmuch as it has been found heretofore that the strikewas converted into an unfair labor practice strike on orabout July 28 or 29, 1969, which was at a time when no—replacements had as yet been hired by the Respondent, theRespondent was therefore under an obligation at the end ofthe strike to reinstate all of the unfair labor practice strikerswho made unconditional application to return to work. OnFebruary 7, 1970, the Union, on behalf of all strikingemployees, made such unconditional application by letterfrom the Union signed by the, Union's president, Fletcher,to the Respondent. Thus, the Respondent's reinstatementobligation accrued on February 7, 1970, or at the latest thedate on which the letter from the Union to the Respondentwas received by the Respondent.On February 10, 1970, Respondent, through its counsel,Hutcheson, answered-Fletcher's letter of February 7. In hisletter,Hutcheson stated that, while the Respondentacknowledged the statement of the Union that it hadterminated its strike, Respondent felt that the statement27Kohler Co.,128 NLRB 1062 at 108428 SeeCoca-Cola Bottling Works, Inc.,186 NLRB No. 142.29Coca-Cola Bottling Works, Inc., supra.See alsoRybolt Heater Co.,173that "all strikers are available and willing to return to workimmediately and unconditionally,"raised somequestionswhich needed resolution before the Respondent couldassessitsresponsibilities in - thematter.Specifically,Hutcheson stated that Respondent"had information' thatsome of the employees previously on strike had securedpermanent' employment elsewhere; - that some of thepersons - had moved out of the area and were thus: notavailable; and that others for various°reasonsdid not desireto return to ,work. Therefore, according to Hutcheson, theRespondent needed more information. The letter fromHutcheson to Fletcher went on to "request that -youimmediately supply us with an accurate list of the namesand addresses of all previous strikers; who have not madeapplication individually or who desire to preserve theirrights the Cavalier Corporation. If we do not receive,such alistwithin a reasonable time, we will assume that, noneother than those who have made- individual applicationdesire to preserve such rights as they may have:at Cavalier."The Board has recently held that the obligation toreinstate is on the, Respondent, and the Union is under noobligation to furnish the Respondent a list of availability, ofreturning strikers.28 `Finally, as late as March 2, 1970, almost an entire monthafter the request for reinstatement was made by Fletcher onbehalf of the striking employees, Hutchesonwrote Fletcher,in answer to a letter`from Fletcher dated February, 27— 1970,repeating the request to return to work, that the Respondent'had accumulated substantial evidence that contrary tothe Union's ' assertion many previously striking employeeshave no further interest in being employed by Cavalier. Theletter then went on to say that "your unconditional offer toreturn to work on behalf of the striking employees is quite'obviously too broad and inaccurate 'to be "relied upon."'-Thus, it is apparent thatas `late asMarch 2, 1970, theRespondent had not completely complied with the Union'srequest, for unconditional reinstatement of the strikingemployees.Accordingly, I find that the Respondent's reinstatementobligations accrued on February 7, 1970, and that its failureto reemploy all of ' the strikers before March 2 was anunreasonable delay in their reinstatement and under thecircumstances presented here such conduct was violative ofSection 8(a)(3) and (1) of the Act 29 In these circumstances,therefore, it will be left-to later compliance proceedings ofthe Board to resolve the issue of which employees weredenied- timely and full reinstatement and what; if any,backpay might be owing to particular employees.30 'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent found to constitute unfairlabor practices, as set forth in section III, above, occurringin connection with its operations described in section, I,above, have a close, intimate, and substantial relation; totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.NLRB No. 89, and casescited therein.sa Cf.FlorencePrintingCo.,158NLRB 775. CAVALIER DIV. OF SEEBURG CORP.307THE REMEDYHaving found that Respondent engaged in and isengaging in certain unfair labor practices it shall berecommended that it cease and desist therefrom and takecertain affirmative action necessary to effectuate thepoliciesof the Act.It having been found that the Respondent has discrimina-torily deferred the payment of vacation pay when due to itsemployees, I shall recommend that the Respondent ceaseand desist' therefrom. However,because the said vacationpay has since been paid to the employees, the necessity toorder payment has been obviated.It having been found that the Respondent has discrimina-torily discharged Fred Fletcher, Vernon Brewer, EdwardSnyder,BarbaraTarpley,and Lora Creek, I shallrecommend that Respondent offer the said employeesimmediateand full reinstatement to their former orsubstantially equivalent positions without prejudice to theirseniority or other rights and privileges. In addition, I shallrecommend that Respondent make these employees wholefor any loss of earnings they may have suffered by reason ofthe discrimination against them by payment to each of asum of money'equal -to that which each would normallyhave earned from February 7, 1970, the date on which theUnion made unconditional offer to return to work after thestrike, less net earnings during said period. Backpay shallbe computed - with interest on a quarterly basis in themanner described by the Board in F. W.WoolworthCompany,90 NLRB 289, 291-295, andIsisPlumbing &HeatingCo.,138 NLRB 716.Ithaving been found that the economic strike whichbegan on July 21, 1969, was converted, on July 29, 1969,into an unfair labor practice strike, employees who were onstrike at that time thus became unfair labor practice strikersand were, in consequence thereof, entitled to reinstatementupon application made for them by the Union-on February7,1970, irrespective of 'whether their positions werethereafter filled by replacements hired by the Respondent.It therefore will be recommended, in order to effectuate the'policiesof the Act, that the Respondent offer theseemployees immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, I am aware ofandhave considered the evidence submitted -by theRespondent that a number of these employees have alreadybeen reinstated to some position in the Respondent's plant.However, on the present state of the record I cannotascertainwhether the reinstatement has been to — theirformer or substantially equivalent positions. It is thereforefitting that the determination of these matters be left to asupplemental, backpay proceeding. I shall recommend thatthe Respondent make whole employees who were on strikeup to February 7, 1970, for any loss they may have sufferedby reason of Respondent's refusal, if, any, to reinstate them,by payment to each- of them of a sum of money equal tothat which he normally would have earned as wages, suchsum tobe computed from February 12, 1970, 5 days afterthe unconditional offer to return to work was made by theUnion, together with interest thereon at the rate of 6percent per annum. Computation of backpay shall be madein the manner set forth in F.W. 'Woolworth Company,90NLRB 289, and IsisPlumbing & Heating Co.,138- NLRB716.Having found that Respondent has unlawfully refused tobargain with the Union in good faith and has therebyviolated Section 8(a)(5) of the Act, I shall recommend thattheRespondent cease and desist from refusing ' to sobargain and shall further recommend that the Respondentbargain,uponrequest,with the Union and, if `anunderstanding is reached, embody such understanding in asignedagreement.Having found that Respondent has unlawfully refused tobargain in refusing the information requested by the Unionin its letter of February 7, 1970, 1 shall recommend that theRespondentceaseand desist therefrom and shall furtherrecommend that the Respondent furnish to the Union suchinformation as is necessary and that is requested in suchletter.-CONCLUSIONS OF LAW1.The Respondentis engagedin commerce within themeaning ofSection 2(6) and (7) of the Act,2.The Union is a labor organization -within themeaningof Section 2(5) of the Act.3.By deferring the payment of vacation pay of itsemployeesbecause they were on a strike, a protectedconcerted .union activity, Respondent has engaged indiscrimination in regard to terms and conditions ofemployment of its employees within the meaning of Section8(a)(3) of the Act.4.By discriminatorily suspending employees FredFletcher,Vernon Brewer, and, Edward Snyder and bydiscriminatorilydischarging employees Fred. Fletcher,Vernon Brewer, Edward Snyder, Barbara Tarpley, andLora Creek, because they engaged in protected concertedunionactivity, Respondent has violated Section 8(a)(3) and(1) of the Act.5.All production and maintenance employees at theRespondent's Chattanooga, Tennessee, plant, includinggroup leaders, but excluding office clerical, plant clericalemployees,watchmen, guards, laboratory technicians,engineers,draftsmen, research development employees,professional employees, assistant foremen, working fore-men, and all other supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.6.At all timessince on orabout March 5, 1962, theUnion has been, and' is, the representative of a majority ofemployees in the unit described above, for the purposes ofcollective bargaining and, -by virtue of Section 9(a) of .theAct, has been and is the exclusive representative of all theemployees in said unit for the purposes- of collectivebargaining.7.By refusing on or about December 4, 1969, andthereafter, to bargain collectively with the, aforesaid labororganization,theRespondent has engaged in and -isengaging in unfairlabor practices within'the meaning ofSection 8(a)(5), and (1) of the Act.8.By refusing on or about February 10, 1970, and at alltimesthereafter to furnish to the Union relevant informa-tionrequested by the Union, the Respondent has engaged 308DECISIONSOF NATIONALLABOR RELATIONS BOARDin and is engaging in unfair labor practices, within themeaning of Section 8(a)(5) and (1) of the Act.9.By failing to act promptly on the Union's request forreinstatement of striking employees, thereby causing anunreasonable delay. in the reinstatement of said employees,the Respondent has violated Section 8(a)(5), (3), and (1) ofthe Act.10.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 31ORDERRespondent,Cavalier Division of Seeburg Corporationand Cavalier Corporation,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to pay accrued vacation pay when duebecause-itsemployees are engaged in a strike or otherconcerted or union activities.(b)Discouragingmembership in Allied IndustrialWorkers,AFL-CIO,Local Union No. 289,or any otherlabor organization,by suspending or discharging anyemployees for engaging in a strike or other protected unionor concertedactivity or bydiscriminating against employ-ees in any other manner in regard to their hire and tenure ofemployment or any term or condition of employment.(c)Refusing to bargain collectively with or furnishrelevantinformation toAlliedIndustrialWorkers,AFL-CIO, LocalUnionNo. 289,as the exclusiverepresentative of its employees in the following appropriateunit:All production and maintenance employees at theRespondent's Chattanooga,Tennessee,plant, includinggroup leaders,but excluding office clerical, plantclerical'employees,watchmen,guards,laboratorytechnicians,engineers,draftsmen, research develop-ment employees,professional employees,assistantforemen, working foremen, and all other supervisors asdefinedin the Act.(d)Delaying for an unreasonable length of time thereinstatement of employee-strikers on whose behalf theUnion has made unconditional application for reinstate-ment.(e) In any other manner interfering with,restraining, orcoercing employees in the exercise of their right to self-organization,to form,join,or assistAllied IndustrialWorkers,AFL-CIO, LocalUnion No.289, or any otherlabor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in otherconcerted activities for the purposes of collective bargain-ing or othermutualaid or protection, or to refrain from anyand all such activities.3i In tha event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection I02A8 i of the Rules and Regulations, be adopted by the Board andbecome its findings,conclusions and Order,and all objections thereto shallbe deemed waived for all purposes.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Fred Fletcher, Vernon Brewer, EdwardSnyder, Barbara D. Tarpley, and Lora Creek immediateand full reinstatement to their former job's or, if those jobsno longer exist, to' substantially equivalent positions,without prejudice to their seniority or other rights ' andprivileges, and make them whole for anyloss of earningsthey may have sufferedas 'a resultof the discriminationpracticed against them 'in the manner set forth in the sectionof this decision entitled "The Remedy,"(b)Offer reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights` and privileges, to all employees who were onstrike on and after July 21, 1969, on whose behalf theUnion has unconditionally requested, reinstatement, dis-missing, if necessary, any persons hired after that date andmake each such employee' whole for any loss of earnings hemay have suffered, in the manner set forth in the sectionhereof entitled "The Remedy."(c)Notify, any of its employees in the, above twocategories if presently serving in the'Armed Forces of theUnited States of his right to full reinstatement inaccordancewith the Selective Service 'Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed forces.(d)Upon request, bargain _ collectively with, , AlliedIndustrialWorkers, AFL-CIO,, Local Union No. 289, asthe exclusive bargaining representative of the Respondent'semployees in the unit 'found appropriate with-respect, torates of pay, wages, hours of employment, and other termsand conditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(e)Preserve and, upon request, make available to, theBoard or its ,agents, for examination and copying, allpayroll records, social security payment records andreports,and' all other reports necessary to analyze theamount of backpay due under, this Order.(f) Post at its plant in Chattanooga, Tennessee, copies ofthe attached notice marked "Appendix."32 Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous, places, includ-ing all places ' where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that said notices ' are not altered, defaced, orcovered by any other material. No other material relative tothis matter shall be posted, during this period.(g)Notify -the Regional Director for Region 10, dowriting, within 20 days from receipt of this Decision, whatsteps the Respondent has taken to comply herewith 33IT Is{FURTH R ORDERED that the complaint herein shall bedismissed with respect to any unfair labor practices which32 In the event that the Board'sOrder is enforced by a Judgment of aUnited, States Court of Appeals, the wordsin the noticereading "Posted byOrder oft the National Labor, Relations Board" shall be changed to read"Posted Pursuant to a Judgment,of the United StatesCourtof,AppealsEnforcing an Order of the National Labor Relations Board."33 In the event that thisrecommended'Orderis adopted by the Board CAVALIERDIV. OF SEEBURG CORP.309are alleged and have not been found to have beenviolations.after exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 10, in writing, within 20daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith."